Case: 20-60867     Document: 00516347019         Page: 1     Date Filed: 06/07/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          June 7, 2022
                                  No. 20-60867                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   Lud Maday Aleman-Garcia; Erika Fernanda Torres-
   Aleman,

                                                                     Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A206 848 811
                              BIA No. A206 848 812


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Lud Maday Aleman-Garcia, a native and citizen of Honduras,
   petitions for review of an order by the Board of Immigration Appeals (BIA)
   dismissing her appeal from the denial of both her motion to terminate


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60867      Document: 00516347019           Page: 2     Date Filed: 06/07/2022




                                     No. 20-60867


   proceedings and her application for asylum, withholding of removal, and
   protection under the Convention Against Torture (CAT). Included in her
   application as a derivative beneficiary is her daughter, Erika Fernanda
   Torres-Aleman.
          According to Aleman-Garcia, the BIA should have terminated her
   removal proceedings for lack of jurisdiction in light of Pereira v. Sessions, 138
   S. Ct. 2105, 2109-10 (2018), because her notice to appear did not include the
   time and date of her removal hearing. In denying her motion to terminate,
   the BIA reasoned that Aleman-Garcia’s argument was foreclosed by Pierre-
   Paul v. Barr, 930 F.3d 684, 690-91 (5th Cir. 2019). While the Pierre-Paul
   decision has since been abrogated in part by Niz-Chavez v. Garland, 141 S.
   Ct. 1474, 1479-80 (2021), we recently explained that “Niz-Chavez does not
   dislodge our ultimate holding in Pierre-Paul” that the regulatory provision of
   8 C.F.R. § 1003.14 governs “‘what a notice to appear must contain to
   constitute a valid charging document.’” Maniar v. Garland, 998 F.3d 235,
   242 n.2 (5th Cir. 2021) (quoting Pierre-Paul, 930 F.3d at 693). Accordingly,
   there is no merit to Aleman-Garcia’s jurisdictional challenge, since, under
   § 1003.14, a notice to appear “is sufficient to commence proceedings even if
   it does not include the time, date, or place of the initial hearing.” Pierre-Paul,
   930 F.3d at 693; see Maniar, 998 F.3d at 242 n.2 (confirming that this holding
   in Pierre-Paul “remains the law of our circuit”).
          Additionally, Aleman-Garcia asserts that the BIA erred in denying her
   claims for asylum, withholding of removal, and protection under the CAT.
   The factual determinations underpinning the ultimate conclusion of whether
   an alien is eligible for such relief are reviewed under the substantial evidence
   standard. Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006). Under this
   standard, the BIA’s factual findings may not be reversed unless the alien
   shows that “the evidence was so compelling that no reasonable factfinder




                                           2
Case: 20-60867       Document: 00516347019           Page: 3      Date Filed: 06/07/2022




                                      No. 20-60867


   could conclude against it.” Wang v. Holder, 569 F.3d 531, 536-37 (quote at
   537) (5th Cir. 2009).
          With respect to Aleman-Garcia’s request for asylum and withholding
   of removal, she has failed to show that the evidence compels a conclusion
   that no reasonable factfinder could find, as the BIA did, that there was not a
   nexus between her alleged past or feared future persecution and a protected
   ground. See Sharma v. Holder, 729 F.3d 407, 411-12 (5th Cir. 2013); Shaikh
   v. Holder, 588 F.3d 861, 864 (5th Cir. 2009). She has not shown that either
   of her two proposed particular social groups relating to her ownership of a
   small business defying the narcotraffickers was cognizable. See Jaco v.
   Garland, 24 F.4th 395, 405 n.4 (5th Cir. 2021); Hernandez-De La Cruz v.
   Lynch, 819 F.3d 784, 786-87 & n.1 (5th Cir. 2016); Mwembie v. Gonzales, 443
   F.3d 405, 414-15 (5th Cir. 2006). To the extent that Aleman-Garcia argues
   that the BIA did not adequately consider her political opinion as a motive for
   her persecution, her argument fails. See Ghotra v. Whitaker, 912 F.3d 284,
   290 (5th Cir. 2019). Ultimately, Aleman-Garcia has failed to show that the
   record evidence was so compelling that no reasonable factfinder could
   conclude that neither her political opinion nor her familial relationship with
   her husband was a central reason for her alleged past or feared future
   persecution. 1 See Ramirez-Mejia v. Lynch, 794 F.3d 485, 493 (5th Cir. 2015);
   Thuri v. Ashcroft, 380 F.3d 788, 792-93 (5th Cir. 2004).
          Furthermore, Aleman-Garcia has not demonstrated that the evidence
   compels a conclusion that the BIA erred in denying her claim for CAT relief.
   See Ramirez-Mejia, 794 F.3d at 493-94; Zhang v. Gonzales, 432 F.3d 339, 344-
   45 (5th Cir. 2005).



          1
             There is no merit to Aleman-Garcia’s assertion that a lesser nexus standard
   applies to her withholding of removal claim. See Shaikh, 588 F.3d at 864.




                                            3
Case: 20-60867     Document: 00516347019         Page: 4   Date Filed: 06/07/2022




                                  No. 20-60867


         Finally, we lack jurisdiction to consider Aleman-Garcia’s claim for
   humanitarian asylum, as she failed to exhaust her administrative remedies
   with respect to this claim by presenting it to the BIA. See Hernandez-De La
   Cruz, 819 F.3d at 786. Accordingly, the petition for review is DENIED IN
   PART and DISMISSED IN PART.




                                       4